Opinion issued March 18, 2021




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-20-00038-CV
                           ———————————
                    MIDHAT BILAL HARRIS, Appellant
                                       V.
                   NATIONSTAR MORTGAGE, Appellee


                   On Appeal from the 434th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 18-DCV-248447


                         MEMORANDUM OPINION

      Midhat Bilal Harris appeals a summary judgment against her in favor of

Nationstar Mortgage. In her sole issue, Harris challenges the summary judgment on

the basis that she received ineffective assistance of counsel during the summary-
judgment proceedings. Because the doctrine of ineffective assistance of counsel does

not extend to most civil cases, and does not apply here, we affirm.

                                      Background

       Nationstar Mortgage initiated a non-judicial foreclosure against Harris’s

home, claiming that Harris had failed to make her mortgage payments. In response,

Harris filed suit against Nationstar for unreasonable debt collection, violation of the

Texas Debt Collection Act, quiet title, negligent misrepresentation, fraud, and

intentional infliction of emotional distress. She sought a declaratory judgment and

injunctive relief. Although she is pro se on appeal, Harris was represented by counsel

in the trial court.

       Nationstar answered, generally denying Harris’s claims and asserting

numerous affirmative defenses. Nationstar then filed a combined no-evidence and

traditional motion for summary judgment. A hearing on the motion was set for April

29, 2019. Harris’s attorney did not file Harris’s response to the motion until June 4,

2019. At that time, no order on the motion had been signed.

       In her response, Harris asserted that she had received mortgage statements

from Nationstar containing an incorrect payment amount, which caused her to

default on her payments. No evidence was offered to support Harris’s response.

       Although the record contains no order denying the motion, the parties each

state in their appellate briefs that the trial court sent an email to the parties on August


                                            2
8, 2019, informing them that the motion for summary judgment had been denied. On

August 15, 2019, Harris filed what appears to be the same response as the one she

filed on June 4, but the August 15 response included two exhibits: a mortgage

statement and a mortgage assistance application.

      On October 1, 2019, Nationstar filed a motion requesting the trial court to

reconsider its motion for summary judgment. A hearing was conducted on the

motion for reconsideration, and the trial court granted the motion for

reconsideration. Although not otherwise reflected in the record, Nationstar stated, in

a motion requesting the motion for summary judgment be set for hearing, that

Harris’s counsel did not appear at the hearing on the motion to grant reconsideration.

      The trial court reconsidered the motion for summary judgment, granting it in

Nationstar’s favor on all Harris’s claims. Harris now appeals the summary judgment.

                         Ineffective Assistance of Counsel

      In her pro se appellate brief, Harris challenges the summary judgment in one

issue by asserting that she received ineffective assistance of counsel during the

summary-judgment proceedings. Harris complains that her counsel’s representation

was not competent because, inter alia, he did not file a timely response to the motion

for summary judgment, he did not oppose Nationstar’s motion for reconsideration,

and he did not keep Harris apprised of the summary-judgment proceedings. She

contends that, because the suit related to a mortgage-foreclosure proceeding


                                          3
involving the deprivation of her property, she had a constitutional right to effective

assistance of counsel under the federal Due Process Clause and the Texas Due

Course of Law Clause. See U.S. CONST. amend. XIV, § 1; TEX. CONST. art. I, § 19.

         It is well established that the doctrine of ineffective assistance of counsel does

not extend to most civil cases. Blair v. McClinton, No. 01-11-00701-CV, 2013 WL

3354649, at *3 (Tex. App.—Houston [1st Dist.] July 2, 2013, pet. denied) (mem.

op.); see Cherqui v. Westheimer St. Festival Corp., 116 S.W.3d 337, 343 (Tex.

App.—Houston [14th Dist.] 2003, no pet.). The right has been extended to certain

civil proceedings, such as termination-of-parental-rights cases, see In re M.S., 115

S.W.3d 534, 544–45 (Tex. 2003), and involuntary-civil commitment proceedings,

see In re Protection of H.W., 85 S.W.3d 348, 355–56 (Tex. App.—Tyler 2002, no

pet.).

         Harris recognizes that the application of the doctrine of ineffective assistance

of counsel has limited application in the civil context. And she recognizes its

application      to   termination-of-parental-rights     cases    and    involuntary-civil

commitment proceedings. But she contends that, “[u]nder the United States

Constitution and the Texas State Constitution the deprivation of a person’s property

rights is no less substantial than parental termination hearings and involuntary civil

commitment proceedings.” (emphasis in original). However, in making this claim,




                                              4
Harris fails to acknowledge the important liberty interests involved in termination-

of-parental-rights cases and involuntary-commitment proceedings.

      Highlighting the important interests at stake in termination suits, the Supreme

Court of Texas has explained that “[t]he private interest affected by a termination

case is a parent’s fundamental liberty interest in the care, custody, and control of his

or her children.” In re B.L.D., 113 S.W.3d 340, 352 (Tex. 2003). To help protect this

“fundamental liberty interest,” the Texas Legislature has enacted legislation

providing that, in termination-of-parental-rights suits filed by a government entity,

the trial court shall appoint an attorney to represent the interests of a parent under

certain circumstances, such as when the parent is indigent. See TEX. FAM. CODE

§ 107.013(a)(1). Similarly, the legislature has mandated the appointment of counsel

in involuntary commitment proceedings. See TEX. HEALTH & SAFETY CODE §

574.003. We note that, as in a criminal proceeding, a person’s physical liberty is at

stake in a civil-commitment proceeding. See Lanett v. State, 750 S.W.2d 302, 306

(Tex. App.—Dallas 1988, writ denied).

      Harris has not cited, nor have we found, any cases indicating that a party has

the constitutional right to effective assistance of counsel in litigation involving the

deprivation of property or, more specifically, to litigation involving mortgage




                                           5
foreclosures.1 Cf. Windell v. Accredited Home Lenders, Inc., 442 F. App’x 444, 445

(11th Cir. 2011) (rejecting appellant’s claim that her constitutional rights to due

process and equal protection were violated when State of Florida failed to appoint

her counsel in civil foreclosure action). To the contrary, Texas caselaw indicates that

the doctrine of ineffective assistance of counsel does not apply to civil litigation

involving only a possible deprivation of property.

      For instance, in Wilhoite v. Frank, the court declined to extend the doctrine of

ineffective assistance of counsel to a breach-of-contract case involving a dispute

regarding whether the defendant was required to pay the plaintiff for a home the

plaintiff had purchased for the defendant. See No. 02–10–00134–CV, 2011 WL



1
      In support of her contention that she was entitled to effective assistance of counsel
      based on her right to due process, Harris cites a journal article, which discusses the
      difficulty in asserting a due-process claim in actions related to non-judicial
      foreclosure proceedings. See John Pollock, Going Public: The State-Action
      Requirement of Due Process in Foreclosure Litigation, 43 CLEARINGHOUSE REV.
      J. OF POVERTY L. & POL’Y 458, 459 (Jan.-Feb. 2010). The article explains that the
      difficulty arises, in part, because a due-process claim requires the complained-of
      action to be “state action,” not the action of a private party. Id. Here, Harris makes
      no mention of what specific state action she complains of in this case, entitling her
      to effective assistance of counsel based on her right to due process. See U.S. v.
      Morrison, 529 U.S. 598, 621 (2000) (stating that Fourteenth Amendment, by its
      terms, applies only to state action); Yazdchi v. Tradestar Invs., Inc., 217 S.W.3d
      517, 520 n.9 (Tex. App.—Houston [14th Dist.] 2006, no pet.) (rejecting due process
      argument when plaintiff failed to show how defendant’s conduct constituted state
      action as required “under either the due process clause of the Fourteenth
      Amendment or the due course of law guarantees of the Texas Bill of Rights”); see
      also TEX. R. APP. P. 38.1(i) (providing that appellate briefs “must contain a clear
      and concise argument for the contentions made, with appropriate citations to
      authorities and to the record”).
                                            6
754384, at *4 (Tex. App.—Fort Worth Mar. 3, 2011, no pet.) (mem. op.). Texas

courts have also determined that neither a defendant in an eviction proceeding nor a

defendant in a property-forfeiture action may obtain reversal of a judgment based on

ineffective assistance of counsel. See Smith v. El Paso Veterans Transitional Living

Ctr., 556 S.W.3d 361, 363 (Tex. App.—El Paso 2018, no pet.) (“A defendant in an

eviction case does not have a constitutional or statutory right to counsel.”);

Approximately $42,850.00 v. State, 44 S.W.3d 700, 702 (Tex. App.—Houston [14th

Dist.] 2001, no pet.) (“[C]omplaints regarding the ineffectiveness of counsel clearly

have no relevance or application to this civil forfeiture proceeding.”). Because the

right to effective assistance of counsel has not been extended to civil litigation

between private parties relating to a dispute involving property, we decline to extend

it. We hold that Harris has not shown that she is entitled to reversal of the summary

judgment against her.

      We overrule Harris’s sole issue.

                                    Conclusion

      We affirm the judgment of the trial court.




                                              Richard Hightower
                                              Justice

Panel consists of Justices Kelly, Landau, and Hightower.

                                          7